PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/539,748
Filing Date: 26 Jun 2017
Appellant(s): Colgate-Palmolive Company



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 22, 2022 and supplement filed April 25, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated October 20, 2021 from which the appeal is taken is being maintained by the examiner. 
The following grounds of rejection are applicable to the appealed claims.

Rejection 1 

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glandorf (U.S. 2007/0025928 - provided on IDS dated 8/2/2017). 
Glandorf teaches an oral composition for reducing hypersensitivity comprising a polyphosphate having four or more phosphate units complexing with zinc to form a zinc-polyphosphate complex [0098] [0101]. The polyphosphate may be hexametaphosphate [0043]. The most preferred polyphosphate is Glass H, which contains approximately 21 units [0043] and is provided as the sodium salt [0110]. Zinc is provided as ZnCl2 [0101]. The solvent comprises water [0055]. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention and following the teachings of Glandorf to combine the prior art elements according to known methods to yield predictable results. See MPEP 2143. Where the prior art range overlaps with that instantly recited (i.e. a phosphate chain length >4 taught by the prior art and 20 instantly claimed) or when the prior art proportion is similar to that instantly recited (i.e. about 21:1 taught by the prior art to 20:1 instantly claimed), the claimed range or proportion is prima facie obvious. MPEP 2144.05. Further, there is a reasonable expectation that a complex having a 20:1 P:Zn ratio and a complex having about 21:1 ratio would behave substantially similar absent evidence to the contrary. Applicants have not compared the claimed complex with that of the prior art as taught by MPEP 716.02(e) or provided scientific evidence to indicate that the respective complexes would not behave the same. Accordingly, a preponderance of the evidence supports a finding of obviousness. 

Rejection 2

Claims 1, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 5,000,944; claims 1-37 of U.S. Patent No. 7,763,235, claims 1-18 of U.S. Patent No. 8,071,077; Claims 1-9 of U.S. Patent 8,628,755; 1-8 of U.S. Patent No. 8,652,444; 1-21 of U.S. Patent No. 9,005,586; 1-20 of U.S. Patent No. 9,504,634; 1-25 of U.S. Patent No. 9,801,795; 1-18 of U.S. Patent No. 9,877,903; 1-20 of U.S. Patent No. 9,913,784, claims 1-14 of U.S. Patent No. 10,098,829; and claims 1-6 of U.S. Patent No.10,350,151, each taken in view of Glandorf (U.S. 2007/0025928 - provided on IDS dated 8/2/2017). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble zinc polyphosphate complex. In choosing a zinc salt, a polyphosphate, and a ratio of phosphate to zinc, one of ordinary skill in the art following the patented claims would have found it obvious to choose zinc chloride, sodium hexametaphosphate and a ratio of about 21:1 as taught by Glandorf. The prior art ratio of about 21:1 overlaps and approaches the ratio instantly recited. 

 (2) Response to Argument

Rejection 1

Appellants argue that Glandorf teaches a large genus of phosphate chains “having a chain length of greater than 4”, which does not particularly teach or suggest the selection of a phosphate chain of 20, much less that a phosphate chain of 20 would be expected to have any kind of beneficial properties in a ratio of 20:1 with zinc (Appeal Brief at pp. 5-6). Thus, Appellants submit the obviousness rejection should be withdrawn. 
Examiner disagrees. MPEP 2144.05(I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. It further specifies that approaching proportions are prima facie obvious. Here, the instant claims recite a complex having a ratio of 20 phosporous:1 zinc. The recited complex is prima facie obvious in view of Glandorf because Glandorf teaches forming a zinc polyphosphate complex having a polyphosphate chain length greater than four and preferably 21. More specifically, Glandorf teaches that polyphosphates having a chain length of greater than about four produce superior activity and substantivity to oral surfaces [0104]. Glandorf teaches that polyphosphates form a complex with zinc [0097-0108]. Glandorf exemplifies zinc polyphosphate (Glass H) having a 21:1 phosphorous: zinc mole ratio. MPEP 2144.05 governs the obviousness of overlapping ranges and similar amounts, stating that both are prima facie obvious. Here, phosphates having a chain length of greater than four includes a chain length of 20, so the range taught by the prior art renders the instant ratio prima facie obvious. In addition, the teaching of the amount of 21:1 P:Zn renders the ratio of 20:1 P:Zn prima facie obvious as the instantly claimed and prior art proportions both approaching and similar. Since the ratio of 20:1 is rendered prima facie obvious by Glandorf and Glandorf teaches the beneficial effects of superior activity and substantivity to oral surfaces, Appellants argument against a prima facie case of obviousness is insufficient to overcome the rejection. 

Appellants argue that their data and disclosure provide a reasonable correlation between experimental results and the formation of a precipitate that can occlude dentinal tubules. Appellants point to the instant specification (table 2, [0055]) as indicating that the formation of the precipitate indicates that the zinc polyphosphate made using zinc chloride and SHMP would be suitable for treating dentinal hypersensitivity. Appellants point to MPEP 2107.03 in alleging that only a reasonable correlation between the activity in question and the asserted utility is required. Thus, Appellants submit they have met their burden and the rejection should be withdrawn. 
Examiner disagrees. No rejection for lack of utility has been made in the present application. Thus, Appellants argument asserting that they have met their burden for demonstrating usefulness of the presently claimed subject matter exists is not debated. However, Appellants have not met their burden of demonstrating evidence of secondary considerations which overcome the prima facie case of obviousness established. Accordingly, the obviousness rejection should be affirmed.   
Appellants previously argued that the examples provided in the instant specification demonstrate a 20P:1Zn molar ratio produces a soluble polyphosphate solution and when the solution is mixed with a protein, the solution starts to precipitate for treating dentinal tubules in an oral care composition. Appellants assert that such a result is unexpected, so the rejection should be withdrawn. 
Examiner disagrees. Applicants alleged unexpected result of treating dentinal tubules another way of stating that the composition treating dentinal hypersensitivity. Since Glandorf teaches reduction in hypersensitivity, Applicants result is expected based on Glandorf. Even assuming otherwise, purely arguendo, the instant claims are drawn to an oral care composition comprising a complex having a 20:1 ratio of P:Zn. Solutions of soluble zinc polyphosphates are taught by Glandorf and a complex having a 20:1 ratio is prima facie obvious for the reasons discussed above. The burden to rebut a prima facie case of obviousness is that of Applicants. MPEP 716.02(b). Here, Applicants have failed to compare the solutions instantly claimed with those of the closest prior art as required by MPEP 716.02(e). Rather, Applicants mixed ZnCl2, sodium hexametaphosphate (SHMP) and water (Example 6). Applicants then allege without foundation that:
The above data from the examples indicates that the soluble zinc phosphate mixture can potentially be used in formulations for sensitive teeth. At a certain molar ratio (approximately 20P:1Zn), soluble zinc polyphosphate solution can be obtained. When this soluble solution is mixed with BSA protein, it quickly starts to precipitate and is ready to treat dentinal tubules.

Applicants do not report synthesizing a complex having a P:Zn ratio of 20:1. The statement that “[a]t a certain molar ratio (approximately 20P:1Zn), soluble zinc polyphosphate solution can be obtained” does not indicate an unexpected result for the ratio of 20:1. The allegation that when mixed with BSA, zinc polyphosphate starts to precipitate was not tested at the claimed 20:1 P:Zn ratio. The claims currently on appeal do not recite BSA. As such, the data relied upon appears to be outside the scope of the present claims. MPEP 716.01(b). As such, Applicants have not met their burden of demonstrating and explaining an unexpected result. Further, Applicants data does not appear to be commensurate in scope with the instant claims because the data is limited to certain amounts of specific components (i.e. 1% bovine serum albumin) and the claims permit any amounts of all components (i.e. “a protein”).  Accordingly, Applicants have not met their burden of demonstrating unexpected results that are commensurate in scope with the instant claims.

Appellants argue that if the Office is claiming that these complexes did not form, or the results were not unexpected, then it is the Office’s burden to demonstrate such based on In re Stepan. Specifically, the Court in Stepan stated in a footnote:
The dissent suggests the PTO need not establish a reasonable expectation of success where there is a single prior art reference. See Dissent at 1349. We do not agree.  Whether a rejection is based on combining disclosures from multiple references, combining multiple embodiments from a single reference, or selecting from large lists of elements in a single reference, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination. See, In re Stepan, 868 F.3d 1342 at 1346.

In Stepan, The Federal Circuit vacated and remanded the Patent Trial and Appeal Board’s decision in part because the Board had “failed to adequately articulate its reasoning, erroneously rejected relevant evidence of nonobviousness, and improperly shifted to Stepan the burden of proving patentability”. Stepan at 1346. Appellants assert that the Federal Circuit’s decision in Stepan is instructive and clearly indicates that it is improper for the Office to shift the burden to the Appellant to provide additional evidence that the complexes formed and/or that the results were unexpected.
Examiner disagrees. Shifting the burden to Applicants to demonstrate unexpected results is well established and proper. See MPEP 716.02(b). Here, Applicants have not demonstrated that a complex having a 20:1 P:Zn ratio was even created, let alone that such a complex possesses unexpected results. As discussed above, Applicants have not met the burdens placed upon them by MPEP 716. Applicants also have the burden of demonstrating that the unexpected result in commensurate in scope with the instant claims. Accordingly, Applicants’ argument that Stepan negates Applicants burden for providing evidence of unexpectedness is unpersuasive.

Applicants previously argued:
This case is analogous to the Federal Circuit case of Leo Pharmaceuticals, where the Federal Circuit reversed this Board to find that a formulation comprising a vitamin D analogue, a corticosteroid, and a particular type of solvent was not obvious over art disclosing corticosteroid formulations using the solvent in view of other art disclosing a formulation comprising vitamin D and corticosteroid. The Court found that the problem addressed by selection of the combination together with the particular solvent - that of addressing storage instability issues in the combination product - was not known, thus the possible approaches to solving the problem were not known or finite, and the solution was not predictable. The claimed invention would not have been obvious to try to one of ordinary skill in the art - ordinary artisans would not have thought to try at all because they would not have recognized the problem. Id. at 1357. In this case, as in in Leo Pharmaceuticals, the problems addressed are altogether different from those addressed by the art cited. In other words, it is not clear why one of skill in the art would have had a reasonable expectation of success that the Applicant’s recited complex would have been effective in occluding dentinal tubules when Glandorf does not even address this particular issue.

Examiner disagrees. Leo claimed a composition. The claims did not take the form of a product-by-process, as here. Leo was rejected over three separate references, whereas the instant claims are rejected over a single reference. The court in Leo found that the board overlooked unexpected results which were presented during prosecution. Here, Applicants have not presented any unexpected results. Applicants seem to be arguing that because the cited prior art solves a different problem than the instant application purports to solve, the prior art cannot render the instant claims obvious. Not only is Applicants argument deficient, it is in direct conflict with MPEP 2144(IV), which states that rationale different from Applicants is permissible. Moreover, both Glandorf and Applicants allege to reduce dentinal hypersensitivity. Simply calling this reduction by a different name (i.e. treating tubules) does not make it unexpected. Thus, Applicants argument is unpersuasive. 

Appellants argue that the differences between Leo and the instant application are irrelevant.  
Examiner disagrees. Particularly with regard to the showing of unexpected results. Applicants have not demonstrated unexpected results, but the court in Leo found unexpected results had been demonstrated. Upon the proper demonstration of unexpected results in the instant case, the obviousness rejection will be withdrawn, regardless of Leo. Here, Applicants have not reported synthesis of a complex having a 20:1 P:Zn ratio as claimed, have not compared a complex having a 20:1 P:Zn ratio to the closest prior art (a complex having a 21:1 P:Zn ratio), and have not placed the instant claims commensurate in scope with the tests they performed. Thus, Applicants have not met their burden of demonstrating unexpected results. Since Leo demonstrated unexpected results, Leo is non-analogous to the instant Application. For at least this reason, Applicants argument is unpersuasive.

Appellants argue that stannous ions are present in the composition of Glandorf and they would compete with zinc ions for forming a complex. Applicants thus appear to submit that the teachings of Glandorf would not result in the formation of a complex having no stannous ions.
Examiner disagrees. Glandorf teaches that the zinc to stannous ratio may be 5:1 [0045][0052] and “the addition of zinc salt into a mixture of stannous fluoride and polyphosphate would favor the formation of zinc-polyphosphate complex and release stannous ions that will subsequently complex free fluoride” [0098]. Thus, based on Glandorf, there is a reasonable expectation that the composition will contain complexes that have only zinc and polyphosphate while the stannous ions complex with free fluoride. For this reason, Applicants argument is unpersuasive. 

Appellants submit that the Glandorf uses the zinc polyphosphate for a purpose different from the instant claims, so the rejection should be withdrawn. 
Examiner disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, a skilled artisan would expect that a complex having the instantly claimed 20:1 P:Zn ratio would behave the same as a complex having about a 21:1 P:Zn ratio as taught by Glandorf. Thus, a skilled artisan would expect the prior art complex to be capable of performing the intended use absent evidence to the contrary. As discussed above, Applicants have not provided any evidence to the contrary.  For these reasons, the obviousness rejection is maintained.  

Rejection 2

Appellants submit that for the reasons expressed in the obviousness arguments above regarding Glandorf, the double patenting rejections should be withdrawn because the cited patents fail to remedy the deficiencies of Glandorf. If the above argument does not differentiate the instant claims from the cited patents, Applicants request that the double patenting rejections be held in abeyance until such time that allowable subject matter is indicated. 
Examiner disagrees that the obviousness arguments overcome the double patenting rejections. For the reasons stated above in the obviousness remarks regarding Glandorf, Applicants arguments are unpersuasive. Arguendo, even if such remarks are not found persuasive, a polyphosphate having 2-21 phosphorous atoms overlaps with a phosphate having 20 atoms as instantly recited, so U.S.P. 5,000,944 renders the instant claims prima facie obvious with or without the addition of Glandorf.  Accordingly, the double patenting rejections should be affirmed. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612       
                                                                                                                                                                                                 
Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.